cusDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 11/14/2019 and 07/17/2018 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
No priority claim has been filed. The effective filing date of the instant application of 07/17/2018 is acknowledged.
Claim Objections
Claims 1, 8, 9, 15, 16 are objected to because of the following informalities:  
Claims 1, 9, 16  recites “a trajectory of the dye” which should recite “a trajectory of the radio-opaque dye”,
Claims 8, 15,  recites “the radio-opaque flowing through” which should recite “the radio-opaque dye flowing through”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because instant claims 16-20 are drawn as recited to a “computer program product” which is therefore drawn to a computer program which is comprising a “computer readable storage medium having program instructions”. Thus, the instant claims encompass computer programs. However, computer programs, when claimed by themselves, are non-statutory per se.  Therefore, the instant claims are not directed to one of the four patent-eligible subject matter categories: process, machine, manufacture, or composition of matter. See MPEP 2601. To obviate this rejection, the Examiner suggests amending the claimed system to comprise a processor, memory, and non-transitory computer-readable medium encoded with a computer program (that performs the claimed functions). However, Applicant is reminded that any amendments must be supported by the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 1 are also rejected due to said dependency.
Claim 1 recites “a sequence of invasive coronary x-ray angiogram images”. While the specification describes different levels of “invasive” characterization of the Coronary Angiography, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claims 1, 3, 5-8, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Venugopal et al. (USPN 20170325769 A1; Pub.Date 11/16/2017; Fil.Date 05/13/2016) with evidential reference Camus et al. (US 20090003521 A1; Pub.Date 01/01/2009; Fil.Date 06/28/2007).
Regarding claim 1, Venugopal teaches a device/systems for acquiring images and method for imaging a coronary arterial system of a patient (Title, abstract and [0005]-[0007] “a method for generating a patient-specific coronary flow model” “acquire or generate contrast-enhanced images of a coronary vasculature at one or more cardiac phases” and “analyze the contrast-enhanced images to determine spatial contrast agent concentration distribution in each vessel segment of interest” using a system as in [0040] for CCT angiography or CCTA for imaging the coronary vasculature). 
Venugopal teaches also the method comprising: releasing, using an actuator, pulses of a [...radio-opaque...] dye into a coronary arterial tree of the individual ([0059] CT angiography with contrast agent bolus injection within artery, with contrast agent propagating through the blood vessel tree, wherein [0062] the contrast agent propagates through the coronary (arteries) tree with [0063]-[0064] and Fig.6 “injecting a pattern contrast bolus” which “has more than one peak flow rate (i.e., more than one pulse) separated by intervals of non-peak flow rate and follows a pattern such as a pulse train or a sinusoidal pattern” wherein “The contrast injection can also be alternated with saline injection to keep the overall flow rate more constant” and the injection is performed using an injector reading on an actuator). Venugopal teaches the contrast agent being based on the contrast agent iodine ([0084]). 

Therefore, it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Venugopal with a radio-opaque dye as based radio-opaque dye for the method comprising: releasing, using an actuator, pulses of a radio-opaque dye into a coronary arterial tree of the individual, since one of ordinary skill in the art would recognize that iodine based dyes are known to be radio-opaque dyes as taught by Camus. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Venugopal and Camus teach angiography with using dyes. The motivation would have been to ideally provide good imaging of perfused tissues while assessing the positioning or movement of the patient as suggested by Camus (abstract)
Additionally, Venugopal teaches performing CT imaging using CT gantry ([0040]) to image the coronary tree sequentially after minimally invasive injection ([0059] injection directly into an artery through interventional means for CT angiography reading on invasive coronary x-ray angiogram imaging) until clearance of the contrast agent ([0068]-[0069] after pattern bolus injection “the injection may be changed to a series of "short bursts" of contrast. This will provide multiple "wave fronts" to allow us to use the temporal information. That is, both the rising edge as well as the trailing edge of the contrast can be observed. By monitoring the timing delay between successive contrast arrivals, various parameters and boundary conditions can be estimated, since how and when different bursts of contrasts are injected is known” with “projection data of the heart and coronary vessels generated. Projection data generated as part of the imaging process may be monitored as the bolus in the chambers of the heart clears”) therefore teaching obtaining, using an image capture device, a sequence of invasive coronary x-ray angiogram images over time of the pulses of the radio-opaque dye.
Venugopal teaches tracking, using a processor ([0036]-[0037] processor component 30), the pulses through the sequence of invasive coronary x-ray angiogram images ([0068]-[0069] after pattern bolus injection “the injection may be changed to a series of "short bursts" of contrast. This will provide multiple "wave fronts" to allow us to use the temporal information. That is, both the rising edge as well as the trailing edge of the contrast can be observed. By monitoring the timing delay between successive contrast arrivals, various parameters and boundary conditions can be estimated, since how and when different bursts of contrasts are injected is known” wherein the analysis is performed). Venugopal teaches the generation of a patient-specific model of the coronary tree ([0005] “A generalized coronary model that models a coronary vasculature comprising at least each vessel segment of interest is accessed”) and locating the pulses on a three dimensional (3D) structural model of the coronary artery system ([0005] with the generalized coronary model “The contrast-enhanced images are analyzed to determine spatial contrast agent concentration distribution in each vessel segment of interest”) to generate a three dimensional (3D) functional model of the coronary arterial system that shows a trajectory of the dye as it flows through different arterial branches ([0005] “The generalized coronary model is parameterized by one or more of parameters. The one or more parameters of the generalized coronary model are tuned to generate a patient-specific coronary flow model that replicates the spatial contrast agent concentration distribution in each vessel segment of interest as observed in the contrast-enhanced images” wherein the distribution is interpreted as the observed multiple “wave fronts” propagating during time as in [0068]-[0069] above, therefore one of ordinary skill in the art would recognize that the propagation of the contrast agent wave fronts are representing the trajectories of the contrast agent bolus within each coronary blood vessel). 
Regarding claim 16, claim 16 is drawn to a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method with Venugopal and Camus teaching the method of claim 1 as discussed above for claim 1. Therefore, Venugopal and Camus teach all the limitations of claim 16.
Regarding the dependent claims 3, 5-8, 17-20, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Venugopal and Camus.
Regarding claims 3 and 17, as discussed above Venugopal teaches the use of interventional means to introduce the contrast agent into the artery without specific description of these means. However, Camus teaches the common practice of inserting a guiding catheter within an artery and then place the tip of the catheter “at the mouth of the coronary artery prior to inject the contrast or radio-opaque agent within the coronary artery for CT/x-ray angiography ([0032]) therefore teaching prior to releasing the pulses, inserting a catheter into a root of the coronary artery as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Venugopal and Camus with prior to releasing the pulses, inserting a catheter into a root of the coronary artery, since one of ordinary skill in the art would recognize that inserting a catheter to the mouth of a coronary artery for inject a radio-opaque/contrast agent within the coronary arteries for CT angiography was known in the art as taught by Camus. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Venugopal and Camus 
Regarding claims 5 and 18, Venugopal teaches as discussed above a non-radio-opaque dye alternates with the pulses of the radio-opaque dye ([0063]-[0064] and Fig.6 “injecting a pattern contrast bolus” which “has more than one peak flow rate (i.e., more than one pulse) separated by intervals of non-peak flow rate and follows a pattern such as a pulse train or a sinusoidal pattern” wherein “The contrast injection can also be alternated with saline injection to keep the overall flow rate more constant” with saline as considered as a non-radio-opaque dye).
Regarding claims 6 and 19, Venugopal teaches the use of a 1D model lumped model which is personalized as a patient specific with the anatomical imaging and physiological monitoring ([0052] “in order to generate a patient-specific model”) wherein the parameters of the model are matched the observed contrast/radio-opaque agent concentrations within all considered blood vessels ([0052] “these parameters are tuned to obtain the same drop in contrast concentration in each coronary vessel segment as that measured from the CTA images. In doing so, a flow rate is obtained for each vessel segment that matches measured concentration drops.”) therefore the tuning of the model reading on performing a simulation of the pulses of the radio-opaque dye moving through the P201707978US01Page 25 of 29coronary artery system to match a plurality of observed arrival times at various locations in the coronary artery system with simulated arrival times as claimed.
Regarding claim 7 and 20, Venugopal teaches “combining Computational Fluid Dynamics (CFD) tools with a model of the coronary vasculature constructed from medical images ([0026]) wherein the model is including multiple components with the lumped model applied to the different blood vessels (Fig.4 and [0051]-[0055]) therefore reading on the simulation comprises multicomponent computational fluid dynamics (CFD) as claimed.
Regarding claim 8, as discussed for claim 6 above, Venugopal teaches the use of a 1D model lumped model which is personalized as a patient specific with the anatomical imaging and .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Venugopal et al. (USPN 20170325769 A1; Pub.Date 11/16/2017; Fil.Date 05/13/2016) with evidential reference Camus et al. (US 20090003521 A1; Pub.Date 01/01/2009; Fil.Date 06/28/2007) as applied to claims 1, 3, 5-8, 16-20 and further in view of Scholtz et al. (2017 Cardiovasc. Diagn. Ther. 7:439-451; Pub.Date 06/07/2017).
Venugopal and Camus teach a method and system as set forth above.
Venugopal teaches that the generation of a patient specific model of the coronary vasculature as commonly obtained using contrast enhanced CT angiography ([0003] and [0005] “a generalized coronary model that models a coronary vasculature comprising at least each vessel segment of interest is accessed.” using “spatial contrast agent concentration distribution in each vessel segment of interest.” and [0026] “Prior three-dimensional (3D) CFD studies of the coronary arteries included calculations done using single 3D coronary vessel segments, constructed from intravascular ultrasound images or computed tomography angiography (CTA) images, as well as 3D coronary tree models constructed from CTA images”)  therefore reading  prior to releasing pulses of the radio-opaque dye (for functional model), releasing a [...continuous...] bolus of a radio-opaque dye into the coronary artery, and obtaining angiogram images to reconstruct the 3D structural model.
Venugopal and Camus do not specifically teach the bolus is a continuous bolus as in claim 2.
However, Scholtz teach within the same field of endeavor of coronary CT angiography (Title and abstract) the advances in CT contrast injection and imaging acquisition protocols 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Venugopal and Camus with releasing a continuous bolus of a radio-opaque dye into the coronary artery, since one of ordinary skill in the art would recognize that initially performing a contrast enhanced CT angiography to acquire data for reconstructing an anatomical model of the patient coronary vasculature was known in the art as taught by Scholtz. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Venugopal and Scholtz teach coronary angiography imaging. The motivation would have been to optimize the iodine or contrast agent injection to optimize the CT angiography imaging, as suggested by Scholtz (p.440 col.1 ¶ Basics for CM injection).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Venugopal et al. (USPN 20170325769 A1; Pub.Date 11/16/2017; Fil.Date 05/13/2016) with evidential reference Camus et al. (US 20090003521 A1; Pub.Date 01/01/2009; Fil.Date 06/28/2007) as applied to claims 1, 3, 5-8, 16-20 and further in view Uber (USPN 20040254525 A1; Pub.Date 12/16/2004; Fil.Date 04/08/2004).
Venugopal and Camus teach a method and system as set forth above. Venugopal as discussed above for claim 1, the injector having a reservoir for the contrast agent based of iodine and reservoir for saline ([0063]-[0064]) while Camus teaches the injection being also performed using a catheter to carry the injected fluids at the mouth of the coronary artery ([0032]).
Venugopal and Camus do not specifically teach the catheter includes two separate fluid chambers.

Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Venugopal and Camus with the catheter includes two separate fluid chambers, since one of ordinary skill in the art would recognize that providing the contrast fluid and saline at the end of the catheter was known in the art as taught by Uber. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Venugopal and Uber teach coronary angiography imaging with contrast. The motivation would have been to delivery of the contrast and saline close to the coronary artery to minimize the mixing between saline and contrast agent prior entering the blood vessel, as suggested by Uber (Figs. 11A and 11B).

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Venugopal et al. (USPN 20170325769 A1; Pub.Date 11/16/2017; Fil.Date 05/13/2016) in view of Camus et al. (US 20090003521 A1; Pub.Date 01/01/2009; Fil.Date 06/28/2007) and in view of Miller et al. (USPN 20150141853 A1; Pub.Date 05/21/2015; Fil.Date 11/14/2014).
Regarding claim 9, Venugopal teaches a device/systems for acquiring images and method for imaging a coronary arterial system of a patient (Title, abstract and [0005]-[0007] “a method for generating a patient-specific coronary flow model” “acquire or generate contrast-enhanced images of a coronary vasculature at one or more cardiac phases” and “analyze the contrast-enhanced images to determine spatial contrast agent concentration distribution in each vessel segment of interest” using a system as in [0040] for CCT angiography or CCTA for imaging the coronary vasculature). 

However, Camus teaches Camus within the same field of endeavor of coronary angiography field (Title and abstract and [0032]) the common practice of inserting a guiding catheter within an artery and then place the tip of the catheter “at the mouth of the coronary artery prior to inject the contrast or radio-opaque agent within the coronary artery for CT/x-ray angiography ([0032]) therefore teaching prior to releasing the pulses, inserting a catheter into a root of the coronary artery, with the catheter having an outlet for releasing the radio-opaque dye into the coronary arterial tree as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Venugopal with prior to releasing the pulses, inserting a catheter into a root of the coronary artery, with the catheter having an outlet for releasing the radio-opaque dye into the coronary arterial tree since one of ordinary skill in the art would recognize that inserting a catheter to the mouth of a coronary artery for injecting a radio-opaque/contrast agent within the coronary arteries for CT angiography was known in the art as taught by Camus. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Venugopal and Camus teach coronary angiography imaging. The motivation would have been to follow standard protocol in order to facilitate the diagnosis of suspected myocardial infarction due to coronary stenosis, as suggested by Camus ([0036]).
[...the catheter having an inlet for receiving a radio-opaque and an outlet for releasing the radio-opaque dye into the coronary arterial tree; a pump coupled to the catheter, the pump configured to pulse the radio-opaque dye into the coronary arterial tree; and a processor communicatively connected to the pump...]
radio-opaque...] dye into a coronary arterial tree of the individual ([0059] CT angiography with contrast agent bolus injection within artery, with contrast agent propagating through the blood vessel tree, wherein [0062] the contrast agent propagates through the coronary (arteries) tree with [0063]-[0064] and Fig.6 “injecting a pattern contrast bolus” which “has more than one peak flow rate (i.e., more than one pulse) separated by intervals of non-peak flow rate and follows a pattern such as a pulse train or a sinusoidal pattern” wherein “The contrast injection can also be alternated with saline injection to keep the overall flow rate more constant” and the injection is performed using an injector reading on an actuator). Venugopal teaches the contrast agent being based on the contrast agent iodine ([0084]). It is known in the art that iodine is the base for contrast agent for CT and are also known as “radio-opaque dyes” as taught by Camus within the same field of endeavor of coronary angiography field (Title and abstract and [0032] for “The guiding catheter may also allow for radio-opaque dyes (usually an iodine-based contrast agent) to be injected into the coronary artery, to permit real time X-ray visualization”). Venugopal with Camus teach the processor operative to: release pulses of a radio-opaque dye into a coronary arterial tree of the individual.
Additionally, Venugopal teaches performing CT imaging using CT gantry ([0040]) to image the coronary tree sequentially after minimally invasive injection ([0059] injection directly into an artery through interventional means for CT angiography reading on invasive coronary x-ray angiogram imaging) until clearance of the contrast agent ([0068]-[0069] after pattern bolus injection “the injection may be changed to a series of "short bursts" of contrast. This will provide multiple "wave fronts" to allow us to use the temporal information. That is, both the rising edge as well as the trailing edge of the contrast can be observed. By monitoring the timing delay between successive contrast arrivals, various parameters and boundary conditions can be estimated, since how and when different bursts of contrasts are injected is known” with “projection data of the heart obtain a sequence of invasive coronary x-ray angiogram images over time of the pulses of the radio-opaque dye.
Venugopal teaches track the pulses through the sequence of invasive coronary x-ray angiogram images ([0068]-[0069] after pattern bolus injection “the injection may be changed to a series of "short bursts" of contrast. This will provide multiple "wave fronts" to allow us to use the temporal information. That is, both the rising edge as well as the trailing edge of the contrast can be observed. By monitoring the timing delay between successive contrast arrivals, various parameters and boundary conditions can be estimated, since how and when different bursts of contrasts are injected is known” wherein the analysis is performed). Venugopal teaches the generation of a patient-specific model of the coronary tree ([0005] “A generalized coronary model that models a coronary vasculature comprising at least each vessel segment of interest is accessed”) and locate the pulses on a three dimensional (3D) structural model of the coronary artery system ([0005] with the generalized coronary model “The contrast-enhanced images are analyzed to determine spatial contrast agent concentration distribution in each vessel segment of interest”) to generate a three dimensional (3D) functional model of the coronary arterial system that shows a trajectory of the dye as it flows through different arterial branches ([0005] “The generalized coronary model is parameterized by one or more of parameters. The one or more parameters of the generalized coronary model are tuned to generate a patient-specific coronary flow model that replicates the spatial contrast agent concentration distribution in each vessel segment of interest as observed in the contrast-enhanced images” wherein the distribution is interpreted as the observed multiple “wave fronts” propagating during time as in [0068]-[0069] above, therefore one of ordinary skill in the art would recognize that the propagation of the contrast agent wave fronts are representing the trajectories of the contrast agent bolus within each coronary blood vessel). 
the catheter having an inlet for receiving a radio-opaque; a pump coupled to the catheter, the pump configured to pulse the radio-opaque dye into the coronary arterial tree; and a processor communicatively connected to the pump as in claim 9.
However, Miller teaches within the same field of endeavor angiography (Title, abstract and [0086]) the use of a fluid injector (Fig.14) with a catheter (Fig.14) having an inlet for receiving the radio-opaque dye (Fig. 14 [0104] with line 1633 for contrast solution connected to line/catheter 1622) and a pump with the powered injection system (Fig.14 and [0103] system 1630) as a pump coupled to the catheter (Fig.14 catheter/line 1622 and pump 1630 coupled via lines 1633 and 1635) to provide the delivery of the saline and the contrast dye, therefore, since Venugopal teaches already delivery means to pulse the radio-opaque dye into the coronary tree as discussed in claim 1, therefore reading on the pump configured to pulse the radio-opaque dye into the coronary arterial tree; additionally, Miller teaches a computer associated with the control of the pump (0088]-[0089] for automated or manual control of the pump according to protocols) therefore reading on a processor communicatively connected to the pump as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Venugopal and Camus with the catheter having an inlet for receiving a radio-opaque; a pump coupled to the catheter, the pump configured to pulse the radio-opaque dye into the coronary arterial tree; and a processor communicatively connected to the pump, since one of ordinary skill in the art would recognize that using an injector pump coupled to the catheter for delivering contrast fluid and coupled to the catheter was known in the art as taught by Miller and since controlling the delivery of the bolus according to patterns either manually or automatically according to protocols was also known in the art as taught by Miller and Camus. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Venugopal and Miller 
Regarding the dependent claims 12-15 all the elements of these claims are instantly disclosed or fully envisioned by the combination of Venugopal, Camus and Miller.
Regarding claim 12, Venugopal teaches as discussed above a non-radio-opaque dye alternates with the pulses of the radio-opaque dye ([0063]-[0064] and Fig.6 “injecting a pattern contrast bolus” which “has more than one peak flow rate (i.e., more than one pulse) separated by intervals of non-peak flow rate and follows a pattern such as a pulse train or a sinusoidal pattern” wherein “The contrast injection can also be alternated with saline injection to keep the overall flow rate more constant” with saline as considered as a non-radio-opaque dye).
Regarding claim 13, Venugopal teaches the use of a 1D model lumped model which is personalized as a patient specific with the anatomical imaging and physiological monitoring ([0052] “in order to generate a patient-specific model”) wherein the parameters of the model are matched the observed contrast/radio-opaque agent concentrations within all considered blood vessels ([0052] “these parameters are tuned to obtain the same drop in contrast concentration in each coronary vessel segment as that measured from the CTA images. In doing so, a flow rate is obtained for each vessel segment that matches measured concentration drops.”) therefore the tuning of the model reading on performing a simulation of the pulses of the radio-opaque dye moving through the P201707978US01Page 25 of 29coronary artery system to match a plurality of observed arrival times at various locations in the coronary artery system with simulated arrival times as claimed.
Regarding claim 14, Venugopal teaches “combining Computational Fluid Dynamics (CFD) tools with a model of the coronary vasculature constructed from medical images ([0026]) wherein the model is including multiple components with the lumped model applied to the different blood vessels (Fig.4 and [0051]-[0055]) therefore reading on the simulation comprises multicomponent computational fluid dynamics (CFD) as claimed.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Venugopal et al. (USPN 20170325769 A1; Pub.Date 11/16/2017; Fil.Date 05/13/2016) in view of Camus et al. (US 20090003521 A1; Pub.Date 01/01/2009; Fil.Date 06/28/2007) and in view of Miller et al. (USPN 20150141853 A1; Pub.Date 05/21/2015; Fil.Date 11/14/2014) as applied to claims 1, 3, 5-9, 12-20 and further in view of Scholtz et al. (2017 Cardiovasc. Diagn. Ther. 7:439-451; Pub.Date 06/07/2017).
Venugopal, Camus and Miller teach a method and system as set forth above.
Venugopal teaches that the generation of a patient specific model of the coronary vasculature as commonly obtained using contrast enhanced CT angiography ([0003] and [0005] “a generalized coronary model that models a coronary vasculature comprising at least each vessel segment of interest is accessed.” using “spatial contrast agent concentration distribution in each vessel segment of interest.” and [0026] “Prior three-dimensional (3D) CFD studies of the coronary arteries included calculations done using single 3D coronary vessel segments, constructed from intravascular ultrasound images or computed tomography angiography (CTA) images, as well as 3D coronary tree models constructed from CTA images”)  therefore reading  prior to releasing pulses of the radio-opaque dye (for functional model), releasing a [...continuous...] bolus of a radio-opaque dye into the coronary artery, and obtaining angiogram images to reconstruct the 3D structural model.

However, Scholtz teach within the same field of endeavor of coronary CT angiography (Title and abstract) the advances in CT contrast injection and imaging acquisition protocols wherein optimal contrast or iodine injection is performed as continuous for at least 10-12 seconds or at least a complete opacification of the whole coronary vasculature (p.440 col.1 ¶ Basics for CM injection) therefore teaching the bolus is a continuous bolus as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Venugopal, Camus and Miller with releasing a continuous bolus of a radio-opaque dye into the coronary artery, since one of ordinary skill in the art would recognize that initially performing a contrast enhanced CT angiography to acquire data for reconstructing an anatomical model of the patient coronary vasculature was known in the art as taught by Scholtz. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Venugopal and Scholtz teach coronary angiography imaging. The motivation would have been to optimize the iodine or contrast agent injection to optimize the CT angiography imaging, as suggested by Scholtz (p.440 col.1 ¶ Basics for CM injection).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Venugopal et al. (USPN 20170325769 A1; Pub.Date 11/16/2017; Fil.Date 05/13/2016) in view of Camus et al. (US 20090003521 A1; Pub.Date 01/01/2009; Fil.Date 06/28/2007) and in view of Miller et al. (USPN 20150141853 A1; Pub.Date 05/21/2015; Fil.Date 11/14/2014) as applied to claims 1, 3, 5-9, 12-20 and further in view Uber (USPN 20040254525 A1; Pub.Date 12/16/2004; Fil.Date 04/08/2004).
Venugopal, Camus and Miller teach a method and system as set forth above. Venugopal as discussed above for claim 1, the injector having a reservoir for the contrast agent based of 
Venugopal, Camus and Miller do not specifically teach the catheter includes two separate fluid chambers as in claim 11.
However, Uber teaches within the same field of endeavor of CT angiography (Title, abstract and [0002]) the design of catheter for contrast agents for CT imaging with injection of contrast agent or dye and of saline within a blood vessel ([0002]-[0004]) with the catheter designed with several lumen for the delivery of each fluid for contrast imaging (Figs. 11A and 11B lumen 911 and 921) wherein the two lumen are interpreted as two separated chambers.  
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Venugopal, Camus and Miller with the catheter includes two separate fluid chambers, since one of ordinary skill in the art would recognize that providing the contrast fluid and saline at the end of the catheter was known in the art as taught by Uber. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Venugopal and Uber teach coronary angiography imaging with contrast. The motivation would have been to delivery of the contrast and saline close to the coronary artery to minimize the mixing between saline and contrast agent prior entering the blood vessel, as suggested by Uber (Figs. 11A and 11B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tolkowsky et al. (USPN 20140121513 A1; Pub.Date 05/01/2014/Fil.Date 12/27/2013) teaches an apparatus and method for acquiring plurality of successive CT angiographic images for the localization of stenosis with an automated injection device programmed to inject pulses of contrast agent to measure the blood velocity at a higher resolution throughout the cardiac cycle. Dodds et al. (For.Patent WO93/15658; Pub.Date 08/19/1993; Fil.Date 02/14/1992) teaches the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785